Case: 1:15-cv-11632 Document #: 153-8 Filed: 10/31/19 Page 1 of 2 PageID #:1079




                                 Exhibit 7
Patient Name: HILL,Case:  1:15-cv-11632
                    JAMES V                                                      Document #: 153-8 Filed: 10/31/19 Page 2 of 2 PageID #:1079                                                                         MRN: 000392482
Date of Birth:                                                                                                                                                                                                      FIN: 20131223105

                                                                                                                  * Auth (Verified) *
                                                                                                     . ..
                                          ...   ·..                                                 .
                                                                                                   ..
                                                                                                        . .   .      ...




                             . :· Last_'Nr:...;N~-Hlll, jAMES v- ..                      --' - - - -              --iirsLNarne: ------'--Date /'Time : _·----'------''-
                                           .      • .,            ge- 45 FC- \V:,31 13                                          . ·
                                 ',             :. ..- 00620131223105 02012B•8 •8 MRr 39248                                .        .: .
                                                                                                                    1

                                                           ____
        ,!• .
                                      DO~#: m111111111111111tl\ll\ll\ll\ll\l\ll\lll\lll\\llllllll\ll\llll\          j?.B._ _ _ Location: -                                                     - -
                                                      \.             - - -:            ------ - - - --                     .

                                      MR#                                       ..·'    ' . Allergy:--~-·-·..··weight:-_:- - -                                                            - .□       R_enewal


                                  •"Diagnosis:                  ·   ·o· (.·.f,. ·                                                                          .□ Non-fo~mulary corilplete<:J ·

        .        .   ---------

                                      'O
                                                           1.
                                      a>

        .. ..-              .
                                  t5
                                 ·B-·
                                      a>               .2.

        ;,- ,             \'-                              3.
        .       ·.
                : .•                                       4.                                                                                                                     #

                                                           5.                                                                                                             -       #_~· □ Given


                                                           6.                                                                                                                     # _ _·_- ·- □ Given
                                 ',
            ,
            .
                                 ,?                        7.                                                                                                                     #

                                                                                                                                                                                  #
                                                                                                                                                                                                          □ Given

                                                                                                                                                                                                    · □ Given··
                                                           8.



                     -
                                      ~
                                      c
                                      UJ                   9.                                                                                                                     #                   □ Given
                                  ·mro -
                                      0                                                                                                                                           #                   □ Given
                                                       .10.




                                      DEA#                                                      · Pager#                       ·.

                                      Form #: 853.01 Rav: February 2010
                                      Pink Copy: Pharmacv While Copy: Med,cal Records_ Green Copy: Nu.sing/CMT/Ocal1~is Yell~ Copy. Palienl   .· .             11111111 llllll l~l lllll lllll lllll 11111111 ·.·
                                                                                                                                                               ~ ~-   ~       S   ,- 8    5,    3    ll     :   .


                                                                           \                                                                         t--;;:;Nn,-HILCJAMESV ·~--                     - . - -- -.


                                                                                                                                                     :,imiliil~i~lju,,11                                             !

Facility: CHS                                                                                            Plaintiff's Exhibit 7                                                                 Page 1 of 1
                                                                                                                                                                                         Rogers v CC 020455
                                                                                                                                                                                                                         Page 14 of 73
